ALLOWANCE
Claims 1-20 are allowed.
The prior art does not teach or suggest a hot-rolled steel sheet for a heavy-wall, high-strength line pipe, the hot-rolled steel sheet having a chemical composition comprising, in mass%, C at 0.02 to 0.20%, Mn at 0.80 to 2.10%, Si at0.01 to 0.50%, P at 0.034% or less, S at 0.0050% or less, Nb at 0.01 to 0.15%, Ti at 0.001 to 0.030%, and Al at 0.001 to 0.080%, the balance being Fe and incidental impurities, the hot-rolled steel sheet having a microstructure in which a main phase is a continuous cooling transformation structure and in which {001}α grains in a plane whose normal direction is a sheet width direction constitute an area fraction of 10% or less and have a combined size of 10µm or less in terms of an area fraction average grain diameter, wherein the hot-rolled steel sheet has a tensile strength of 520 MPa or greater, and, in a drop weight tear test (DWTT), a temperature at which a percent ductile fracture reaches 85% is   -25℃ or lower.  Further there is insufficient motivation such that one of ordinary skill in the art, before the effective filing date of the invention would have found it obvious to modify known hot-rolled steel sheets in order to achieve the claimed compositional proportions, and microstructure, in combination with the claimed properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784